    Case: 1:99-cr-00063-WAL-RM Document #: 585 Filed: 09/01/21 Page 1 of 2




                         DISTRICT COURT OF THE VIRGIN ISLANDS
                                 DIVISION OF ST. CROIX

RONALD PICKARD,                     )
                                    )
                  Petitioner,       )
                                    )              Criminal Action No. 1999-0063
            v.                      )
                                    )
UNITED STATES OF AMERICA,           )
                                    )
                  Respondent.       )
____________________________________)

Appearances:
Ronald Pickard, Pro Se
St. Croix, U.S.V.I.

Rhonda Williams-Henry, Esq.,
St. Croix, U.S.V.I.
        For Respondent
                                           ORDER

          UPON CONSIDERATION of Magistrate Judge Ruth Miller’s Report and

Recommendation (“R&R”) (Dkt. No. 582) that petitioner Ronald Pickard’s (“Petitioner”) Motion

to Vacate, Correct, and Expunge (Dkt. No. 572) and Motion for Hearing (Dkt. No. 578) be denied,

and for the reasons stated in the accompanying Memorandum Opinion, filed contemporaneously

herewith, it is hereby

          ORDERED that Magistrate Judge Miller’s R&R (Dkt. No. 582) is ADOPTED as

modified in the accompanying Memorandum Opinion; and it is further

          ORDERED that Petitioner’s Motion to Vacate, Correct, and Expunge (Dkt. No. 572) is

DENIED; and it is further

          ORDERED that Petitioner’s Motion for Hearing (Dkt. No. 578) is DENIED; and it is

further
    Case: 1:99-cr-00063-WAL-RM Document #: 585 Filed: 09/01/21 Page 2 of 2




       ORDERED that a copy of this Order shall be mailed to Petitioner via certified mail, return

receipt requested.

       SO ORDERED.

Date: September 1, 2021                                    _______/s/_______
                                                           WILMA A. LEWIS
                                                           District Judge




                                               2
